Citation Nr: 0635545	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1967 
to May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The medical evidence of record demonstrates that hepatitis C 
is not related to active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claim, January and May 2002 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for hepatitis C.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran asserts that his hepatitis C is related to his 
inservice viral hepatitis.  

The veteran's service entrance examination was negative for 
hepatitis.  Service medical records from February 15, 1971 
indicate that the impression was rule out hepatitis.  On 
February 16, viral hepatitis was diagnosed and the veteran 
was hospitalized for treatment.  The veteran was discharged 
from treatment on March 4, 1971.  In an April 1971 report of 
medical history, an examiner noted the 1971 hepatitis 
diagnosis and found no sequelae.  The veteran's service 
discharge examination was negative for hepatitis.  


Subsequent to service discharge, in an April 1984 VA 
examination, the veteran reported that he had hepatitis in 
1971 but had not been using a needle at that time.  September 
2001, November 2001, and March 2002 VA medical records 
indicate a diagnosis of hepatitis C and a history of 
polysubstance abuse.  

A June 2002 VA liver examination was conducted.  The VA 
examiner reviewed the veteran's claim file.  The veteran 
reported a history of intravenous (IV) drug use that ended 15 
months previously, a history of inservice unprotected sex 
with prostitutes, and a history of inservice tattoos.  The 
veteran denied any blood transfusions.  The veteran noted 
that when he was diagnosed with hepatitis in service, other 
individuals in his group were subsequently or at the same 
time diagnosed with hepatitis.  The veteran's inservice 
symptoms resolved in their entirety.  The examiner opined 
that based upon the veteran's description of the events, it 
was "more likely than not" that the inservice hepatitis was 
due to fecal-oral contamination and was more consistent with 
hepatitis A than with hepatitis C.  Further, the examiner 
opined that it was "not at least as likely as not" that the 
inservice hepatitis was the same as the currently diagnosed 
hepatitis.  Last, the examiner opined that it was at "least 
as likely as not" that the present hepatitis C was related 
to previous high-risk behavior including sex with 
prostitutes, tattoos, and most importantly intravenous drug 
use.  Thus, it was at "least as likely as not" that 
hepatitis C was due to IV drug use.   

A June 2002 VA medical record noted a history of hepatitis C.  
The examiner indicated the veteran had inservice tattoos and 
IV drug abuse, although he denied blood transfusions or 
shared needles.  The veteran stated that he had not abused 
drugs or alcohol for 18 months.  The examiner noted that the 
laboratory tests were consistent with hepatitis C.  Another 
June 2002 VA record indicated a history of hepatitis C and 
polysubstance abuse.  The veteran stated that he quit alcohol 
and drugs in February 2001 and did not share needles.  The 
veteran also had tattoos.  A July 2002 VA medical record 
indicated a prior medical history of hepatitis C and 
polysubstance abuse.  The veteran stated that his last drink 
had been 18 months ago.  VA medical records from September 
2002, October 2002, November 2002, January 2003, and November 
2003 indicate a prior medical history of hepatitis C and 
polysubstance abuse, but noted that the veteran stated that 
he had been "clean" for two years.  

A January 2004 VA medical record noted a prior medical 
history of hepatitis C.  A February 2004 VA medical record 
assessed hepatitis C and noted a prior history of 
polysubstance abuse, to include IV drug use.  A July 2004 VA 
medical record noted a history of hepatitis C and 
polysubstance abuse, although the veteran stated that he had 
been "clean" for two years.  

A January 2006 VA medical opinion was obtained.  The 
examiner, upon a review of the claims file, opined that it 
was "not at least as likely as not" that the veteran's 
current hepatitis C was related to military service.  The 
examiner explained that the inservice hepatitis was hepatitis 
A, based on the veteran's history of others in his unit 
coming down with the same illness and completely recovering.  
The examiner also noted that the veteran's inservice sex with 
prostitutes and inservice tattoos were unlikely to cause 
hepatitis C thirty years later with good health over the 
intervening period of time.  The examiner noted that 
hepatitis C was first diagnosed in September 1998 and again 
in September 2000, when the veteran was still actively 
abusing drugs and alcohol.  The examiner opined that this 
caused the hepatitis C.

The Board finds that service connection is not supported by 
the medical evidence of record.  There is a diagnosis of a 
current disability, hepatitis C.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  There was also an inservice 
occurrence of viral hepatitis.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  But a service 
medical record one month after the resolution of viral 
hepatitis noted there were no sequelae and the veteran's 
service discharge examination was negative for hepatitis or 
any residuals.  In addition, the first objective medical 
evidence of record of hepatitis C was in 2001, almost 30 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Although the veteran 
contends that his current hepatitis is the same as the 
inservice hepatitis, he is not qualified to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that the veteran is not qualified to offer a 
medical opinion, but may speak to his symptoms, their 
duration, and their severity).

Notably, the competent medical evidence of record indicates 
that the veteran's current hepatitis C is not related to 
active military service.  Hickson, 12 Vet. App. at 253 
(finding that service connection requires medical evidence of 
a nexus between the claimed in-service disease and the 
current disability).  A June 2002 VA examiner opined that it 
was not at least as likely as not that the inservice 
hepatitis was the same as the currently diagnosed hepatitis.  
A January 2006 VA examiner opined that it was not at least as 
likely as not that the veteran's current hepatitis C was 
related to military service.  Although both VA examiners 
noted that the inservice viral hepatitis was likely hepatitis 
A based on the fact that others in the veteran's unit also 
were diagnosed with hepatitis, the Board does not accord 
these statements substantial weight because they are based on 
the veteran's account of what occurred.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).  But neither VA examiner relied exclusively on 
the veteran's account of inservice events to formulate their 
opinions and both examiners reviewed and relied upon the 
claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The Board 
thus finds the opinions that the hepatitis was not otherwise 
related to service probative.  Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  Accordingly, service connection for 
hepatitis C is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


